DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an response filed 07/14/2021, no claims were amended. Currently, claims 42-61 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-59 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 9746168 B1), further in view of Andrews et al. (US 20140354568 A1).
Regarding claim 42, Wu teaches a track pad system comprising: a housing having one or more walls that define a chamber; a printed circuit board (PCB) disposed within the chamber, the PCB having a first planar surface that faces in a first axial direction and a second planar surface that faces in a second axial direction, the second axial direction being opposite from the first axial direction;  (Fig. 2C. shows PCB 110 inside the touch housing. Col 1, Lines 31-45,  Col 4-5, Lines 52-3 talks about first electronics which is touch sensor on the PCB for touch sensing)
force sensors being disposed on the second planar surface of the PCB; (Fig. 2C. PCB 110. Col 4-5, Lines 52-3 talks about first electronics which is touch sensor on the PCB for touch sensing)
at least one support surface facing in the second axial direction, the support surface being fixedly coupled to the housing, wherein at least a portion of the first planar surface of the PCB engages the support surface; (Figs 2B, 145 with support surfaces engages the PCB 110.  Col 9, Lines 23-40)
a touch overlay plate disposed over the plurality of force sensors, the touch overlay plate comprising a lower surface disposed facing the plurality of force sensors disposed on the second planar surface of the PCB and an upper surface opposite the 
and wherein the lower surface of the touch overlay plate is spaced apart from the second planar surface of the PCB; at least one light source disposed on the second surface of the PCB and adjacent a lower surface of the touch overlay plate such that at least a portion of the touch overlay plate is illuminated by the at least one light source; (Figs 2C, PCB 120.  Col 4, Lines 9-22)
However Wu does not there are plurality of force sensors, a haptic exciter connected to the PCB and vibrationally coupled to the lower surface of the touch overlay plate, wherein the haptic exciter generates at least one of a tactile or audible feedback that is amplified by the touch overlay plate.
However Andrews teaches there are plurality of force sensors, (Para 34)
a haptic exciter connected to the PCB and vibrationally coupled to the lower surface of the touch overlay plate, wherein the haptic exciter generates at least one of a tactile or audible feedback that is amplified by the touch overlay plate. (Para 37)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Wu with Andrews to teach plurality of force sensors, a haptic exciter connected to the PCB and vibrationally coupled to the lower surface of the touch overlay plate, wherein the haptic exciter generates at least one of a tactile or audible feedback that is amplified by the touch overlay plate in order 

Regarding claim 43, Wu and Andrews already teaches the track pad system of Claim 42, 
And Wu further teaches wherein the PCB comprises a first PCB, and further comprising a second PCB, wherein the second PCB is disposed adjacent the first PCB, the second PCB having a second planar surface that faces in the second axial direction toward the first planar surface of the first PCB and a first planar surface that faces in the first axial direction. (Fig. 2C. shows first PCB 110 and second PCB 120 inside the touch housing. Col 1, Lines 31-45,  Col 4, Lines 9-22. Col 4-5, Lines 52-3 talks about first electronics which is touch sensor on the PCB for touch sensing.)

Regarding claim 44, Wu and Andrews already teaches the track pad system of Claim 42, 
And Wu further teaches wherein the support surface is disposed axially between the second planar surface of the second PCB and the first planar surface of the first PCB, wherein the first PCB and the second PCB are electrically coupled together. (Figs 2B, 145 with support surfaces engages the PCB 110.  Col 3-4, lines 47-7. Col 9, Lines 23-40)

Regarding claim 45, Wu and Andrews already teach the track pad system of Claim 42, 


Regarding claim 46, Wu and Andrews already teach the track pad system of Claim 45, 
And Wu further teaches wherein one or more icons are disposed adjacent the illuminated portion of the touch overlay plate. (Col 6, Lines 28-47. Power button icon)

Regarding claim 47, Wu and Andrews already teach the track pad system of Claim 46, 
And Wu further teaches wherein the one or more icons are disposed on a sheet that is adhesively coupled to the illuminated portion of the touch overlay plate. (Col 6, Lines 28-460.)

Regarding claim 48, Wu and Andrews already teach the track pad system of Claim 45,
And Wu further teaches, further comprising a light guide, wherein the light guide is disposed axially between the lower surface of the touch overlay plate and the second planar surface of the PCB. (Fig. 2C. light guide 150. Col 3-4, Lines 47-7)


And Wu further teaches the track pad system of Claim 48, wherein the light guide has a first surface that faces the first axial direction, a second surface that faces the second axial direction, and one or more side edges that connect the first surface with the second surface, wherein light from the light source enters the light guide from any one or more of the first surface and/or the one or more side edges and is directed toward the second surface. (Fig. 2C. light guide 150. Col 3-4, Lines 47-7)

Regarding claim 50, Wu and Andrews already teach the track pad system of Claim 49, 
And Wu further teaches further comprising one or more light altering films disposed adjacent at least one surface of the light guide. (Col 6, Lines 28-460.)

Regarding claim 51, Wu and Andrews already teaches the track pad system of Claim 49, 
And Wu further teaches wherein the at least one light source comprises one or more light emitting diodes. (Col 9, Lines 41-55)

Regarding claim 52, Wu and Andrews already teaches the track pad system of Claim 45, 
And Wu further teaches wherein the at least one light source comprises one or more light emitting diodes. (Col 9, Lines 41-55)

Regarding claim 53, Wu and Andrews already teach the track pad system of Claim 42
And Wu further teaches further comprising a processor in electronic communication with the plurality of force sensors. (Col 3, Lines 9-32. This means there is a processor in electronic communication with the plurality of force sensors to detect touch).

Regarding claim 54, Wu and Andrews already teach the track pad system of Claim 53, 
And Andrews further teaches  further teaches wherein the processor executes computer program instructions for: receiving force information from the at least two force sensors about the touch force; and determining from the force information a force position of the touch force and a corresponding force magnitude, the force position identifying a location of the touch force on the upper surface of the touch overlay plate. (Para 34. 37, 41.).

Regarding claim 55, Wu and Andrews already teaches the track pad system of Claim 54, 
And Andrews further teaches wherein the processor causes the haptic exciter to provide an audible response proportional to the force magnitude and a tactile response proportional to the force position. (Para 37)


And Andrews wherein the at least two of the plurality of force sensors change at least one electrical property in response to touch force applied to the touch overlay plate. (Para 41)

Regarding claim 57, Wu and Andrews already teach the track pad system of Claim 56, 
And Andrews further teaches wherein the plurality of force sensors are comprised of one or more of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, a temperature sensor, a microelectromechanical (MEMS) force sensor, or combinations thereof. (Para 30)

Regarding claim 58, Wu and Andrews already teach the track pad system of Claim 53,
And Andrews further teaches further comprising a memory, wherein the memory causes the processor to send a control message to a system selected from a plurality of systems, wherein the control message is selected by the processor from a plurality of control messages, and wherein the plurality of systems and the plurality of control messages are stored in the memory. (Para 38)


And Wu wherein the system is selected from the plurality of systems by the processor depending upon the force magnitude and the control message is selected from a plurality of control messages by the processor depending at least partially upon the force position along the width and length. (Para 38)

Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 9746168 B1), in view of Andrews et al. (US 20140354568 A1), further in view of Schroderus (US 20090267906 A1).
Regarding claim 60, Wu and Andrews already teach the track pad system of Claim 54, 
And Wu and Andrews in combination already teach wherein the processor executes computer-executable instructions for activating or deactivating the track pad system in response to the at least two force sensors of the plurality of force sensors. (Para 40 of Andrews)
However Wu and Andrews does not teach activing the track pad system in response to force input over a certain threshold.  
However Schroderus teaches activing the track pad system in response to force input over a certain threshold.  (Para 13)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Wu and Andrews with Schroderus to 

Regarding claim 61, Wu, Andrews and Schroderus already teach the track pad system of Claim 60, 
And Wu further teaches wherein activating the track pad system includes the processor turning on the at least one light source and/or the processor responding to a force input received by the at least two force sensors of the plurality of force sensors after receiving the force input over the certain threshold, and wherein deactivating the track pad system comprises the processor turning off the at least one light source and/or the processor ceasing to respond to force inputs received after receiving the force input over the certain threshold. (col 1, Lines 31-45 )

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
On pages 8-9, applicant alleged that “Therefore, as shown in FIG. 2C, Wu teaches there are two PCBs, first PCB 110 and second PCB 120. Wu provides that the electronics configured to detect a touch event of an object are on the first PCB 110 and that the one or more light sources 160 are coupled to the second PCB 120. This is unlike the features of Claim 42, where both the plurality of force sensors and the at least one light source are disposed on the second surface of the PCB. Andrews fails to correct the deficiencies of Wu as Andrews does not teach a light source and is cited in 
Therefore, as none of the cited references, Wu, Andrews and Schroderus, alone or in any combination teach, suggest or make obvious that both the plurality of force sensors and the at least one light source are disposed on the second surface of the PCB, as recited in Claim 42, Applicant submits that Claim 42 is allowable over the cited references. Furthermore, as Claims 43-61 depend either directly or indirectly from Claim 42 and include all of the limitations of the base claim plus those of any intervening claims, Applicant submits that these claims are also in a form for allowance.”
Examiner finds the argument not persuasive. In this case, as indicated by the applicant and as shown in the rejection for claim 1 that “Wu teaches there are two PCBs, first PCB 110 and second PCB 120. Wu provides that the electronics configured to detect a touch event of an object are on the first PCB 110 and that the one or more light sources 160 are coupled to the second PCB 120.”, which means that both the force sensor and the at least one light source are disposed on the second surface of the PCB as nowhere in the claim claims that the elements are directly on the surface of the PCB.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANG LIN/Primary Examiner, Art Unit 2626